Case 4:19-cv-00110-JMS-DML Document 14 Filed 09/13/19 Page 1 of 9 PageID #: 50




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF INDIANA
                             NEW ALBANY DIVISION


NICHOLAS ENGLAND and RACHEL
ENGLAND,

     Plaintiffs,
                                                         4:19-cv-00110-JMS-DML
v.

MED-1 SOLUTIONS, LLC,

     Defendant.


                              CASE MANAGEMENT PLAN

I.     Parties and Representatives
       A.     Plaintiffs:          Nicholas and Rachel England

               Defendant:              Med-1 Solutions, LLC

       B.      Plaintiffs’ Attorney: Nathan Charles Volheim
                                     Taxiarchis Hatzidimitriadis
                                     Eric D. Coleman
                                     Sulaiman Law Group, Ltd.
                                     2500 South Highland Avenue, Suite 200
                                     Lombard, Illinois 60148
                                     Phone: 630-575-8181
                                     Fax: 630-575-8188
                                     Email: nvolheim@sulaimanlaw.com
                                     Email: thatz@sulaimanlaw.com
                                     Email: ecoleman@sulaimanlaw.com

               Defendant’s Attorney:

                                       Nicholas W. Levi
                                       KIGHTLINGER & GRAY, LLP
                                       One Indiana Square, Suite 300
                                       211 North Pennsylvania Street
                                       Indianapolis, Indiana 46204
                                       Telephone: 317-638-4521
                                       Fax: 317-636-5917
Case 4:19-cv-00110-JMS-DML Document 14 Filed 09/13/19 Page 2 of 9 PageID #: 51




                                    Email: nlevi@k-glaw.com


 II.   Jurisdiction and Statement of Claims

       A.    Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §§1331 and
             1337, as the action arises under the laws of the United States.

       B.    Plaintiffs have brought a Complaint against Defendant which alleges violations of
             the Fair Debt Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq.
             related to Defendant’s debt collection activities. Plaintiffs assert that Defendant
             engaged in harassing, unfair, and deceptive collection activity towards them.

       C.    Defendant denies that its actions were false, misleading, or deceptive. Therefore,
             it did not violate 15 U.S.C. § 1692e, § 1692e(10), § 1692f, or the Indiana
             Deceptive Consumer Sales Act. Alternatively, even if such a violation is proven,
             Defendant’s actions were not intentional and the result of a bona fide error,
             pursuant to 15 U.S.C. § 1692k(c). Further, the Indiana Deceptive Consumer Sales
             Act does not grant a private right of action for the conduct alleged.

III.   Pretrial Pleadings and Disclosures

       A.    The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
             October 6, 2019.

       B.    Plaintiff shall file preliminary witness and exhibit lists on or before October 13,
             2019.

       C.    Defendant shall file preliminary witness and exhibit lists on or before October
             20, 2019.

       D.    All motions for leave to amend the pleadings and/or to join additional parties shall
             be filed on or before November 6, 2019.

       E.    Plaintiff shall serve Defendant (but not file with the Court) a statement of special
             damages, if any, and make a settlement demand, on or before November 6, 2019.
             Defendant shall serve on the Plaintiff (but not file with the Court) a response
             thereto within 30 days after receipt of the demand.

       F.    Except where governed by paragraph (G) below, expert witness disclosure
             deadlines shall conform to the following schedule: Plaintiff shall disclose the
             name, address, and vita of any expert witness, and shall serve the report required
             by Fed. R. Civ. P. 26(a)(2) on or before June 6, 2020. Defendant shall disclose
             the name, address, and vita of any expert witness, and shall serve the report
             required by Fed. R. Civ. P. 26(a)(2) on or before July 6, 2020; or if Plaintiff has



                                               2
Case 4:19-cv-00110-JMS-DML Document 14 Filed 09/13/19 Page 3 of 9 PageID #: 52



            disclosed no experts, Defendant shall make its expert disclosure on or before
            June 20, 2019.

      G.    Notwithstanding the provisions of paragraph (F), above, if a party intends to use
            expert testimony in connection with a motion for summary judgment to be filed
            by that party, such expert disclosures must be served on opposing counsel no later
            than 90 days prior to the dispositive motion deadline. If such expert disclosures
            are served the parties shall confer within 7 days to stipulate to a date for
            responsive disclosures (if any) and completion of expert discovery necessary for
            efficient resolution of the anticipated motion for summary judgment. The parties
            shall make good faith efforts to avoid requesting enlargements of the dispositive
            motions deadline and related briefing deadlines. Any proposed modifications of
            the CMP deadlines or briefing schedule must be approved by the court.

      H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
            such objections on or before October 4, 2020. Any party who wishes to preclude
            expert witness testimony at the summary judgment stage shall file any such
            objections with their responsive brief within the briefing schedule established by
            S.D. Ind. L.R. 56-1.

      I.    All parties shall file and serve their final witness and exhibit lists on or before
            August 6, 2020. This list should reflect the specific potential witnesses the party
            may call at trial. It is not sufficient for a party to simply incorporate by reference
            “any witness listed in discovery” or such general statements. The list of final
            witnesses shall include a brief synopsis of the expected testimony.

      J.    Any party who believes that bifurcation of discovery and/or trial is appropriate
            with respect to any issue or claim shall notify the Court as soon as practicable.

      K.     Discovery of electronically stored information (“ESI”). The parties do not
            anticipate a large volume of ESI to be sought. To the extent that any ESI is
            sought, the parties agree that .pdf will be the format when applicable and that
            recorded calls will be produced in their stored audio format.

            In the event that a document protected by the attorney-client privilege, the
            attorney work product doctrine or other applicable privilege or protection is
            unintentionally produced by any party to this proceeding, the producing party may
            request that the document be returned. In the event that such a request is made,
            all parties to the litigation and their counsel shall promptly return all copies of the
            document in their possession, custody, or control to the producing party and shall
            not retain or make any copies of the document or any documents derived from
            such document. The producing party shall promptly identify the returned
            document on a privilege log. The unintentional disclosure of a privileged or
            otherwise protected document shall not constitute a waiver of the privilege or
            protection with respect to that document or any other documents involving the
            same or similar subject matter.



                                               3
Case 4:19-cv-00110-JMS-DML Document 14 Filed 09/13/19 Page 4 of 9 PageID #: 53




IV.    Discovery1 and Dispositive Motions

       A.      The parties anticipate filing cross-motions for summary judgment on the
               following issues: Whether Defendant’s collection communications with Plaintiff
               were misleading, harassing, and unfair in violation of the FDCPA.

       B.      On or before April 13, 2020 and consistent with the certification provisions of
               Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement of
               the claims or defenses it intends to prove at trial, stating specifically the legal
               theories upon which the claims or defenses are based

       C.      Select the track that best suits this case:

                 X      Track 2: Dispositive motions are expected and shall be filed by June 6,
               2020; non-expert witness discovery and discovery relating to liability issues shall
               be completed by April 6, 2020; expert witness discovery and discovery related to
               damages shall be completed by September 6, 2020. All remaining discovery
               shall be completed by no later than October 6, 2020.

               Absent leave of court, and for good cause shown, all issues raised on summary
               judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

V.     Pre-Trial/Settlement Conferences

At any time, any party may call the Judge's Staff to request a conference, or the Court may sua
sponte schedule a conference at any time. The presumptive time for a settlement conference is
no later than 30 days before the close of non-expert discovery. The parties are encouraged to
request an earlier date if they believe the assistance of the Magistrate Judge would be helpful in
achieving settlement.

VI.    Trial Date

       The parties request a trial date in February 2021. The trial is by jury and is anticipated
       to take two (2) days.

VII.   Referral to Magistrate Judge



       1
         The term “completed,” as used in Section IV.B, means that counsel must serve their
discovery requests in sufficient time to receive responses before this deadline. Counsel may not
serve discovery requests within the 30-day period before this deadline unless they seek leave of
Court to serve a belated request and show good cause for the same. In such event, the proposed
belated discovery request shall be filed with the motion, and the opposing party will receive it
with service of the motion but need not respond to the same until such time as the Court grants
the motion.


                                                   4
Case 4:19-cv-00110-JMS-DML Document 14 Filed 09/13/19 Page 5 of 9 PageID #: 54



      A.    Case. At this time, all parties do not consent to refer this matter to the currently
            assigned Magistrate Judge pursuant to 28 U.S.C. 636(b) and Federal Rules of
            Civil Procedure 73 for all further proceedings including trial.

      B.    Motions. At this time, all parties do not consent to refer this matter to the
            Magistrate Judge pursuant to 28 U.S.S. § 636(b) and Federal Rule of Civil
            Procedure 73 for all further proceedings including motions.

VIII. Required Pre-Trial Preparation

      A.    TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
            parties shall:

            1.     File a list of trial witnesses, by name, who are actually expected to be
                   called to testify at trial. This list may not include any witnesses not on a
                   party’s final witness list filed pursuant to section III.I.

            2.     Number in sequential order all exhibits, including graphs, charts and the
                   like, that will be used during the trial. Provide the Court with a list of
                   these exhibits, including a description of each exhibit and the identifying
                   designation. Make the original exhibits available for inspection by
                   opposing counsel. Stipulations as to the authenticity and admissibility of
                   exhibits are encouraged to the greatest extent possible.

            3.     Submit all stipulations of facts in writing to the Court. Stipulations are
                   always encouraged so that at trial, counsel can concentrate on relevant
                   contested facts.

            4.     A party who intends to offer any depositions into evidence during the
                   party's case in chief shall prepare and file with the Court and copy to all
                   opposing parties either:

                   a.      brief written summaries of the relevant facts in the depositions that
                           will be offered. (Because such a summary will be used in lieu of
                           the actual deposition testimony to eliminate time reading
                           depositions in a question and answer format, this is strongly
                           encouraged.); or

                   b.      if a summary is inappropriate, a document which lists the portions
                           of the deposition(s), including the specific page and line numbers,
                           that will be read, or, in the event of a video-taped deposition, the
                           portions of the deposition that will be played, designated
                           specifically by counter-numbers.

            5.     Provide all other parties and the Court with any trial briefs and motions in
                   limine, along with all proposed jury instructions, voir dire questions, and



                                              5
Case 4:19-cv-00110-JMS-DML Document 14 Filed 09/13/19 Page 6 of 9 PageID #: 55



                    areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                    findings of fact and conclusions of law).

             6.     Notify the Court and opposing counsel of the anticipated use of any
                    evidence presentation equipment.

      B.     ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.     Notify opposing counsel in writing of any objections to the proposed
                    exhibits. If the parties desire a ruling on the objection prior to trial, a
                    motion should be filed noting the objection and a description and
                    designation of the exhibit, the basis of the objection, and the legal
                    authorities supporting the objection.

             2.     If a party has an objection to the deposition summary or to a designated
                    portion of a deposition that will be offered at trial, or if a party intends to
                    offer additional portions at trial in response to the opponent's designation,
                    and the parties desire a ruling on the objection prior to trial, the party shall
                    submit the objections and counter summaries or designations to the Court
                    in writing. Any objections shall be made in the same manner as for
                    proposed exhibits. However, in the case of objections to video-taped
                    depositions, the objections shall be brought to the Court's immediate
                    attention to allow adequate time for editing of the deposition prior to trial.

             3.     File objections to any motions in limine, proposed instructions, and voir
                    dire questions submitted by the opposing parties.

             4.     Notify the Court and opposing counsel of requests for separation of
                    witnesses at trial.

IX.   Other Matters

      None at this time.




                                               6
Case 4:19-cv-00110-JMS-DML Document 14 Filed 09/13/19 Page 7 of 9 PageID #: 56




s/ Nathan C. Volheim                      s/ Nicholas Levi
Nathan C. Volheim, Esq. #6302103          Nicholas Levi
Sulaiman Law Group, Ltd.                  Kightlinger & Gray, LLP
Counsel for Plaintiff                     Counsel for Defendant




                                      7
Case 4:19-cv-00110-JMS-DML Document 14 Filed 09/13/19 Page 8 of 9 PageID #: 57




******************************************************************************


             PARTIES APPEARED IN PERSON/BY COUNSEL ON                   FOR A
             PRETRIAL/STATUS CONFERENCE.

             APPROVED AS SUBMITTED.

             APPROVED AS AMENDED.

             APPROVED AS AMENDED PER SEPARATE ORDER.

             APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
             SHORTENED/LENGTHENED BY ______________ MONTHS.


             APPROVED, BUT THE DEADLINES SET IN SECTION(S)
             _______________ OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
             ______________ MONTHS.


             THIS MATTER IS SET FOR TRIAL BY                   ON
             _____________________________. FINAL PRETRIAL CONFERENCE IS
             SCHEDULED FOR ____________________________________ AT     .M.,
             ROOM                   .


             A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                              AT       .M. COUNSEL SHALL APPEAR:

                                      IN PERSON IN ROOM          ; OR

                                      BY TELEPHONE, WITH COUNSEL FOR
                        INITIATING THE CALL TO ALL OTHER PARTIES AND
                        ADDING THE COURT JUDGE AT (____)
                        ___________________; OR

                                      BY TELEPHONE, WITH COUNSEL
                        CALLING THE JUDGE'S STAFF AT (____)
                        ___________________;


             DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN
             _____________________


                                      8
                 Case 4:19-cv-00110-JMS-DML Document 14 Filed 09/13/19 Page 9 of 9 PageID #: 58




                         Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
                  Order of the Court may result in sanctions for contempt, or as provided under Rule 16(f), to and
                  including dismissal or default.

                           Approved and So Ordered.




                  ________________________                            ___________________________________
                  Date                                                U. S. District Court
                                                                      Southern District of Indiana




                  190518\5608940-1



1190324/46877566v.1


                                                                  9
